ON REMAND FROM THE ALABAMA SUPREME COURT

BASCHAB, Judge.
The appellant, Gregory Thaddeus Kop-persmith, was convicted of reckless manslaughter in connection with the death of his wife. We affirmed his conviction in an unpublished memorandum. Koppersmith v. State, 689 So.2d 1015 (Ala.Cr.App.1996) (table). The Alabama Supreme Court granted certiorari review to “determine whether the circuit court erred in sustaining the objection of the prosecution to certain testimony offered by the defendant during his direct examination.” Ex parte Koppersmith, 701 So.2d 821 (Ala.1997). The Alabama Supreme Court reversed this court’s judgment and remanded the case
“[bjecause the evidence of Koppersmith’s intent was excluded, the jury could have been led to believe that even if he in fact did not intend to strike the victim’s head on the bricks, that fact did not lessen his criminal culpability, when in truth the jury would have considered the negative answer to possibly reduce the mens rea from that of reckless manslaughter to that of criminally negligent homicide.”
Id. The Alabama Supreme Court disagreed with this court that such error was harmless.
In accordance with the ruling of the Alabama Supreme Court, the judgment of the trial court is reversed and this cause remanded to the trial court for that court to order a new trial.
REVERSED AND REMANDED.
All judges concur.